Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 07/28/2020 has been entered.
	
Detailed Action
Applicant filed an amendment on 07/28/2020.    Claims 1, 2, 6, 8, 9, and 15  have been amended.  No new matter has been introduced by the amendments. 

	
Response to Arguments 
	Applicant’s arguments and amendments have been carefully considered.

Regarding the rejection under 35 USC 101, Applicant argues (page 9-11 of the Remarks dated 07/28/2020) that the amended claims are directed to an improvement in technology. Specifically, Applicant argues that they teach [0003] that the purchaser can test the item after a pre-authorization but before finalizing the purchase.  The Examiner respectfully disagrees that this is an improvement in technology. However, what is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as Further, Applicant does not provide data that supports the claim that placing a hold on funds, and then removing that hold, is more time or resource efficient than the prior art methods of depositing funds in an escrow account  and reversing the escrow transaction, or depositing funds in the seller account and then reversing the transaction. [0020] states: “these returns can result in a significant amount of time where the funds are unusable (e.g. 60-90 days).” Examiner notes that multiple major e-commerce platforms had, as of the effective filing date of the instant application, a process for a buyer to complain about condition or features of an item and request a refund. This process can result in a same day refund. The examiner is personally aware of this feature on at least 4 platforms as of the effective filing date of the instant application1. Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.

Applicant further asserts that the instant amended claims solve the problem of the user’s funds being tied up in a transaction until a reversal is complete, and that a hold can be placed on the user’s value, but the value is not transferred until the user has inspected the resource. These arguments are not persuasive.  Again, the asserted improvement in the instant claims is an improvement to the abstract idea of commercial or legal interactions, not to “technology” as defined in MPEP 2016.04(a) and (b).
Applicant further asserts that the instant amended claims solve the problem of the user needing to establish trust with the delivery person or provide funds to the delivery person. This argument is not persuasive.  Again, the asserted improvement in the instant claims is an improvement to the abstract idea of commercial or legal interactions, not to “technology” as defined in MPEP 2016.04(a) and (b).
Regarding the rejection under 35 USC 103, Applicant argues (page 14-16 of the Remarks) that  Chen does not teach or suggest a message received from a user device indicating acceptance of a resource, causing the pre-authorization to be updated to authorization of the transaction, and that the other cited art does not remedy this deficiency. The examiner finds this argument to be moot in view of new grounds of rejection. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

[Step 1] The claims recites a device, and computer-implemented method pre-authorizing a transaction and delivering an item for inspection, then converting the pre-authorization into authorization after customer approval. These are machines and a process which are within the four categories of statutory subject matter.

[Step 2A Prong 1] The following limitations and/or similar versions are found in claim(s) 1, 8, and 15:
Claim 1:
transmitting, …, to an authorizing entity computer comprising a second processor and a second memory, a pre-authorization request message for the transaction, the pre-authorization request message indicating a value for the transaction, and the authorizing entity computer thereafter pre-authorizing the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device; 
receiving,…, a pre-authorization response message from the authorizing entity computer indicating that the transaction is pre-authorized and processing of the transaction is initiated; 
transmitting, …, an instruction to deliver the one or more resources; 
determining, …, whether to send a process message to the authorizing entity computer to complete processing the transaction; 
receiving, …, an acceptance response message from the user device indicating acceptance and delivery of that the one or more resources; 
in response to receiving the acceptance response message …., obtaining, by the resource provider computer, the transaction record including the stored pre-authorization response message and the information associated with the transaction, 
determining, …, that the pre-authorization of the transaction is to be updated to an authorization of the transaction; and 
transmitting, …, to the authorizing entity computer or a processing network computer, the process message to complete processing of the transaction for the value or for less than the value. 
Claim 15
receiving, …, from a user, a selection of one or more resources to be delivered to the user for a transaction; 
receiving, …, from the user, an indication to pre-authorize the transaction and initiate processing of the transaction; 
sending, .., a request to pre-authorize the transaction for the one or more resources to …, the resource provider computer thereafter initiating a pre-authorization request message with a value for the transaction to an authorizing entity computer, which pre-authorizes the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device, and transmits a preauthorization response message back to the resource provider computer, wherein the resource provider computer stores a transaction record including the pre-authorization response message and information associated with the transaction; 
receiving, …, an acceptance request message prompting the user device to indicate that the one or more resources were delivered and are accepted; displaying, by the user device, to the user, a prompt to indicate whether the delivered one or more resources are accepted; 
receiving, …, an indication that at least one of the delivered one or more resources are accepted; 
determining, …, whether to send an acceptance response message based on the indication received from the user; and 
sending, …., the acceptance response message indicating that at least one of the delivered one or more resources are accepted, the resource provider computer thereafter obtaining the transaction record including the stored pre-authorization response message and the information associated with the transaction, determining that the pre-authorization of the transaction is to be updated to an authorization of the transaction and transmitting a process message to the authorizing entity computer or a processing network computer to complete processing of the transaction for the value or for less than the value.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “computing device for”, “computer-implemented”, “a processor coupled to a memory”, or “computer-executable instructions…executed by a processor” nothing in the claims'  elements precludes the steps from practically reciting commercial or legal interactions. For example, but for the recited computer language, the limitations in the context of this claim encompasses marketing or sales activities or behaviors or could reasonably encompass agreements in the form of contracts. A marketing or sales activity is performed when an seller offers an item with an option for the buy to receive the item, inspect it, and return it if desired. An agreement in the form of a contract is formed when buyer agrees to pre-authorization of a conditional purchase. If a claim limitations, under their broadest reasonable interpretation, covers commercial or legal interactions 
Dependent claims 2-7, 9-14, and 16-20 are directed to the following:
Claims 2 and 9: transmitting, ….., an acceptance request message prompting the user device to indicate that the delivered one or more resources are accepted; and receiving, by the resource provider computer, from the user device, the acceptance response message indicating that at least one of the delivered one or more resources are accepted.
Claims 3, 10, and 16: wherein the process message is an authorization request message or a capture request message.
Claims 4 and 11: wherein the process message is an authorization request message, and wherein the method further comprises: receiving, by the resource provider computer, an authorization response message from the authorizing entity computer indicating that the transaction is authorized.
Claims 5, 12, and 17: wherein the transaction is for a plurality of resources, wherein the acceptance response message indicates that at least one of the plurality or resources are not accepted, and wherein the process message is to process the transaction for less than the value in response to the at least one of the plurality or resources being not accepted.
Claim 6: wherein the received acceptance response delivery message indicating that the one or more resources were delivered was sent in response to scanning a QR code.
Claims 7:  wherein the pre-authorization request message includes a transaction identifier, and wherein the process message includes the transaction identifier.
Claim 13: wherein the acceptance request message is an SMS or an in-application push notification.
Claim 14: further comprising: transmitting an instruction to prepare a package including the one or more resources for delivery.
Claim 18: wherein the resource provider computer transmits an instruction to deliver the one or more resources to a delivery service computer, and wherein the delivery service computer sends a message to the resource provider computer indicating that the one or more resources were delivered in response to scanning a QR code.
Claim 19: wherein the acceptance request message is an SMS or an in-application push notification.
Claim 20: wherein the acceptance request message is received from the resource provider computer, and wherein the user device sends the acceptance response message to the resource provider computer.
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Accordingly, the claims recite an abstract idea.
     
[Step 2A Prong 2] This judicial exception is not integrated into a practical application. In particular, the independent claims recite the following additional elements:
Claim 1:
receiving, …, a request to pre-authorize a transaction for one or more resources; 
receiving,…., a request to pre-authorize a transaction for one or more resources;
A resource provider computer
Claim 8 and 15:
A user device
A resource provider computer
The computer components (resource provider computer and user device) are recited at a high level of generality (i.e. as a generic processor and generic storage) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
The storing steps are recited at a high-level of generality (i.e., as generally storing data in generic data storage) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already present when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
	The claims are directed to an abstract idea.

 [Step 2B]  The computer components mentioned above are disclosed in applicant's specification (See paragraph [0039-0040] of the specification). The processor in the instant claims does no more than automate or implement the abstract idea – the processor is employed as a tool to carry out functions corresponding to the acts preformed in the abstract idea. 

(storing transaction records and preauthorization response) Storing and retrieving information in memory, (See MPEP § 2106.05(d)(II)). 
(receiving a transaction request) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

	

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12,  and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170185979 (Lopez) in view of US 20050273405 (Chen).
	
Claim 1. Lopez teaches: A method comprising: 
receiving, by a resource provider computer comprising a processor and a memory, from a user device, a request to pre-authorize a transaction for one or more resources; (see at least Lopez FIG. 2, FIG. 4  and [0025] (emphasis added) “UE 102 may access merchant entity 106 via a website, a mobile application, or the like. In some embodiments, merchant entity 106 includes a merchant server …. . Merchant entity 106 includes functionality for facilitating a purchase transaction of an offered good and/or service, for example, where funds for the good and/or service may be authorized, but not fully cleared, until a time of delivery. That is, merchant entity 106 includes functionality for allowing a customer to purchase a good or service whereby settlement of funds occurs at the time of delivery. As described in more detail below, a clearing file or record associated with a given purchase transaction may be partially processed or delayed, so that settlement of the authorized amount for the purchase is delayed and/or does not occur and is not processed until delivery and/or acceptance of the good or service by the customer.” Examiner notes that “UE” is a user device, for example mobile phone or computer, see [0021].)
storing, by the resource provider computer, a transaction record including the pre- authorization response message and information associated with the transaction;  (See at least Lopez [0029] “In some embodiments, CMS 110 is configured to receive (e.g., from server 108) and store a clearing file or record, which will remain pending until the good is delivered.”)
transmitting, by the resource provider computer, to an authorizing entity computer comprising a second processor and a second memory, a pre-authorization request message for the transaction, the pre-authorization request message indicating a value for the transaction, and the authorizing entity computer thereafter pre-authorizing the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device; (see at least  Lopez [0027] “Still referring to FIG. 1, CMS 110 includes functionality for facilitating and managing the electronic clearing and settlement of funds and fee assessment between a customer's account and the merchant's account. The customer's issuing account is hosted by issuer server 112 and the merchant's acquiring account is hosted by acquirer server 108. Clearing is a process by which CMS 110 verifies that funds are available in the customers issuing account, and whereby CMS 110 simultaneously receives and exchanges purchase and transaction information with acquirer server 108 and issuer server 112. CMS 110 is configured to verify funds, authorize the purchase transaction, place a hold on the funds at issuer server 112 and release the funds to amount of the transaction,...”))
receiving, by the resource provider computer, a pre-authorization response message from the authorizing entity computer indicating that the transaction is pre-authorized and processing of the transaction is initiated; (see at least Lopez FIG. 2, FIG. 4  and [0038] “At lines 212 and 214, CMS 110 instructs merchant entity 106 to authorize the purchase, via acquirer server 108, by sending an authorization response message to authorize the transaction. If the purchase is allowed, CMS 110 sends a packet having a payload including an authorization code (e.g., a numeric code or sequence of numbers that are interpreted as instructing merchant entity to authorize or decline the purchase. At line 216, merchant entity 106 sends UE 102 a message indicating that the purchase is authenticated and approved. The order for the good or service is placed at block 218. Thus, upon placement of the order at block 218, the customer has communicated a card or account information, the information has been verified for the purchase amount, and a clearing file will be generated and stored in a storage element at CMS 110 and remain pending until a time of delivery.”)
transmitting, by the resource provider computer, an instruction to deliver the one or more resources; (see at least Lopez FIG. 2 showing #220 “deliver goods or services” and [0038] “The order for the good or service is placed at block 218. Thus, upon placement of the order at block 218, the customer has communicated a card or account information, the information has been verified for the purchase amount, and a clearing file will be generated and stored in a storage element at CMS 110 and remain pending until a time of delivery.” Examiner notes that an instruction to deliver a resource in inherent in the notification of the placement of an order. 
determining, by the resource provider computer, whether to send a process message to the authorizing entity computer to complete processing the transaction; (see at least Lopez FIG. 2 #222 “accept/reject transaction”, #224, #226, and #228 “process pending clearing file” and [0040] “At line 222, UE 102 sends an electronic indication of whether the goods are accepted or rejected. At lines 224 and 226, respectively, the indication of the acceptance or rejection is forwarded to acquire server 108 and CMS 110. At block 228, the pending clearing file is processed. If the goods and services are accepted, CMS 110 notifies acquirer server at line 230 and instructs acquirer server 108 to pay merchant entity at line 232. Where the goods or services are rejected, CMS 110, at line 234, instructs issuer server 112 to release the hold and/or release the funds that were on hold pending delivery and acceptance of the purchased good.”)
receiving, by the resource provider computer, an acceptance response from the user device indicating acceptance and delivery of the one or more resources; (see at least Lopez FIG. 2 #222 “accept/reject transaction” and [0040] “At line 222, UE 102 sends an electronic indication of whether the goods are accepted or rejected.” )
in response to receiving the acceptance response message from the user device, obtaining, by the resource provider computer, the transaction record including the stored pre-authorization response message and the information associated with the transaction, determining, by the resource provider computer, that the pre-authorization of the transaction is to be updated to an authorization of the transaction; and  (see at least Lopez FIG. 2 #222 “accept/reject transaction” and #224, #226, and #228 “process pending clearing file”  [0040] “At lines 224 and 226, respectively, the indication of the acceptance or rejection is forwarded to acquire server 108 and CMS 110. At block 228, the pending clearing file is processed.”)
and transmitting, by the resource provider computer, to the authorizing entity computer or a processing network computer, the process message to complete processing of the transaction for the value or for less than the value. (see at least Lopez FIG. 2 #222 “accept/reject transaction” and #224, #226, and #228 “process pending clearing file”  [0040] “At lines 224 and 226, respectively, the indication of the acceptance or rejection is forwarded to acquire server 108 and CMS 110. At block 228, the pending clearing file is processed.”)

Lopez teaches FIG. 2 and [0040] a process of sending an accept/reject transaction to the server, but does not explicitly teach a determination that , but Chen does teach:
determining, by the resource provider computer, whether to send a process message to the authorizing entity computer to complete processing the transaction; (See at least Chen [0014-0015] teaching that when pre-defined criteria are met, the buyers are charged. A process message to the authorizing entity computer is inherent in this teaching.) 

Further, it would have been obvious, at the time of filing, to combine the credit card transaction with hold of Lopez with the conditional event purchase transactions of Chen, because Chen explicitly teaches the motivation of [0003] a sale that becomes  binding on the buyer and the vendor upon the satisfaction of some pre-defined criteria. Chen further teaches “The system further permits the vendor to automatically charge the buyer's credit card account upon the satisfaction of the pre-defined criteria.”  See MPEP 2143.I.G.

Claim 8, teaching a processor and a computer readable medium comprising code, is rejected for similar reasons (See at least Lopez FIG. , FIG. 2 and [0050] teaching a computer and computer readable medium having code.)

Claim 2. Lopez in view of Chen teaches: The method of claim 1, 

further comprising: transmitting, by the resource provider computer, to the user device, an acceptance request message prompting the user device to indicate that the delivered one or more resources are accepted; and receiving, by the resource provider computer, from the user device, an acceptance response message indicating that at least one of the delivered one or more resources are accepted. (See at least Lopez [0059] “In block 408, CMS is configured to receive, via the packet-based network, confirmation that the good or the service is delivered to a customer at a delivery time. The confirmation may be electronic, and leveraged from APIs provide by third party servers (e.g., telecommunication servers, delivery service servers, etc.).”)
Claim 9 is rejected for similar reasons.

Claim 3. Lopez in view of Chen teaches: The method of claim 1, 
Lopez further teaches:
wherein the process message is an authorization request message or a capture request message. (See at least Lopez FIG. 2 # 202, #204, #206 and [0037] “Acquirer server 108 contacts CMS 110 at line 204 and sends CMS 110 an authorization request.” )
Claims 10 and 16 are rejected for similar reasons.

Claim 4. Lopez in view of Chen teaches: The method of claim 1, 
Lopez further teaches:
wherein the process message is an authorization request message, and wherein the method further comprises: receiving, by the resource provider computer, an authorization response message from the authorizing entity computer indicating that the transaction is authorized. (See at least Lopez FIG. 2 # 212, #214, #216 and [0038] “At lines 212 and 214, CMS 110 instructs 
Claim 11 is rejected for similar reasons.

Claim 5. Lopez in view of Chen teaches: The method of claim 1, 
Lopez further teaches:
wherein the transaction is for a plurality of resources, wherein the acceptance response message indicates that at least one of the plurality or resources are not accepted, and wherein the process message is to process the transaction for less than the value in response to the at least one of the plurality or resources being not accepted. (See at least Lopez [0028] “Regardless of the format in which an authorization response is received, CMS 110 instructs merchant entity 106 on the action to take in regards to the purchase, for example, including approving the purchase, declining the purchase, partially approving the purchase, referring the merchant to an issuer, or the like.”) 

Claim 7. Lopez in view of Chen teaches: The method of claim 1, 
Lopez further teaches:
wherein the pre-authorization request message includes a transaction identifier, and wherein the process message includes the transaction identifier. (See at least Lopez “At line 202, merchant entity 106 forwards details (e.g., transactional data) regarding the purchase transaction to acquirer server 108. Transactional data may include the amount of the purchase identifier, transactional information, payment information, and/or customer information.”)
Claims 12 and 17 are rejected for similar reasons.

Claim 14. Lopez in view of Chen teaches: The resource provider computer of claim 8, 
Lopez further teaches:
(see at least Lopez FIG. 2 showing #220 “deliver goods or services” and [0038] “The order for the good or service is placed at block 218. Thus, upon placement of the order at block 218, the customer has communicated a card or account information, the information has been verified for the purchase amount, and a clearing file will be generated and stored in a storage element at CMS 110 and remain pending until a time of delivery.” Examiner notes that an instruction to deliver a resource in inherent in the notification of the placement of an order. )

Claim 15. Lopez teaches: A method comprising: 
receiving, by a user device, from a user, a selection of one or more resources to be delivered to the user for a transaction and initiate processing of the transaction; receiving, by the user device, from the user, an indication to pre-authorize the transaction; (see at least Lopez FIG. 2, FIG. 4  and [0025] (emphasis added) “UE 102 may access merchant entity 106 via a website, a mobile application, or the like. In some embodiments, merchant entity 106 includes a merchant server …. . Merchant entity 106 includes functionality for facilitating a purchase transaction of an offered good and/or service, for example, where funds for the good and/or service may be settlement of funds occurs at the time of delivery. As described in more detail below, a clearing file or record associated with a given purchase transaction may be partially processed or delayed, so that settlement of the authorized amount for the purchase is delayed and/or does not occur and is not processed until delivery and/or acceptance of the good or service by the customer.” Examiner notes that “UE” is a user device, for example mobile phone or computer, see [0021].)
sending, by the user device, a request to pre-authorize the transaction for the one or more resources to a resource provider computer, the resource provider computer thereafter initiating a pre-authorization request message with a value for the transaction to an authorizing entity computer, which pre-authorizes the transaction before authorizing the transaction, wherein the pre-authorizing the transaction comprises placing a hold of the value of the transaction on an account of the user device, and transmits a preauthorization response message back to the resource provider computer, wherein the resource provider computer stores a transaction record including the pre-authorization response message and information associated with the transaction; (see at least Lopez FIG. 2, FIG. 4  and [0025] (emphasis added) “UE 102 may access merchant entity 106 via a website, a mobile application, or the like. In some embodiments, merchant entity 106 includes a merchant server …. . Merchant entity 106 includes functionality for facilitating a purchase transaction of an offered good and/or service, for example, where funds for the good and/or service may be authorized, but not fully cleared, until a time of delivery. That is, merchant entity 106 includes functionality for allowing a customer to purchase a good or service whereby payment is postponed until delivery and/or acceptance thereof, such that settlement of funds occurs at the time of delivery. As described in partially processed or delayed, so that settlement of the authorized amount for the purchase is delayed and/or does not occur and is not processed until delivery and/or acceptance of the good or service by the customer.” Examiner notes that “UE” is a user device, for example mobile phone or computer, see [0021].)
receiving, by the user device, an acceptance request message prompting the user device to indicate that the one or more resources were delivered and are accepted; displaying, by the user device, to the user, a prompt to indicate whether the delivered one or more resources are accepted;  (See at least Lopez [0059] “In block 408, CMS is configured to receive, via the packet-based network, confirmation that the good or the service is delivered to a customer at a delivery time. The confirmation may be electronic, and leveraged from APIs provide by third party servers (e.g., telecommunication servers, delivery service servers, etc.).”)
receiving, by a user device, from the user, an indication that at least one of the delivered one or more resources are accepted;  (see at least Lopez FIG. 2 #222 “accept/reject transaction”, #224, #226, and #228 “process pending clearing file” and [0040] “At line 222, UE 102 sends an electronic indication of whether the goods are accepted or rejected. At lines 224 and 226, respectively, the indication of the acceptance or rejection is forwarded to acquire server 108 and CMS 110. At block 228, the pending clearing file is processed. If the goods and services are accepted, CMS 110 notifies acquirer server at line 230 and instructs acquirer server 108 to pay merchant entity at line 232. Where the goods or services are rejected, CMS 110, at line 234, instructs issuer server 112 to release the hold and/or release the funds that were on hold pending delivery and acceptance of the purchased good.”)
sending, by the user device, the acceptance response message indicating that at least one of the delivered one or more resources are accepted, the resource provider computer thereafter obtaining the transaction record including the stored pre-authorization response message and the information associated with the transaction, determining that the pre-authorization of the transaction is to be updated to an authorization of the transaction and transmitting a process message to the authorizing entity computer or a processing network computer to complete processing of the transaction for the value or for less than the value. (see at least Lopez FIG. 2 #222 “accept/reject transaction”, #224, #226, and #228 “process pending clearing file” and [0040] “At line 222, UE 102 sends an electronic indication of whether the goods are accepted or rejected. At lines 224 and 226, respectively, the indication of the acceptance or rejection is forwarded to acquire server 108 and CMS 110. At block 228, the pending clearing file is processed. If the goods and services are accepted, CMS 110 notifies acquirer server at line 230 and instructs acquirer server 108 to pay merchant entity at line 232. Where the goods or services are rejected, CMS 110, at line 234, instructs issuer server 112 to release the hold and/or release the funds that were on hold pending delivery and acceptance of the purchased good.”)

Lopez teaches FIG. 2 and [0040] a process of sending an accept/reject transaction to the server, but does not explicitly teach a determination that , but Chen does teach:
determining, by the user device, whether to send an acceptance response message based on the indication received from the user; and (See at least Chen [0014-0015] teaching that when pre-defined criteria are met, the buyers are charged. A process message to the authorizing entity computer is inherent in this teaching.) 
Further, it would have been obvious, at the time of filing, to combine the credit card transaction with hold of Lopez with the conditional event purchase transactions of Chen, because Chen explicitly teaches the motivation of [0003] a sale that becomes  binding on the buyer and the vendor upon the satisfaction of some pre-defined criteria. Chen further teaches “The system further permits the vendor to .

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170185979 (Lopez) and US 20050273405 (Chen) in view o and in further view of US 20170061372 (hereinafter Agarwal).

Claim 6. Lopez in view of Chen teaches: The method of claim 1, 
Modified Lopez does not explicitly teach, but Agarwal does teach:
wherein the received acceptance response message indicating that the one or more resources were delivered was sent in response to scanning a QR code. (See at least Agarwal FIG. 9-10  and [0004] teaching verifying package delivery by reading a code on a delivered package, then authorizing payment, see also [0007] teaching use of a QR code.)
Further, it would have been obvious, at the time of filing, to combine the online shopping escrow system of Herzog-Denu with the QR code scanning to trigger payment of Agarwal because Agarwal explicitly teaches [0003] that purchasers are motivated to ensure that the package has been successfully delivered before issuing payment for the delivery. See MPEP 2143.I.G.

Claim 18. Lopez in view of Chen teaches: in view of Chen teaches: The method of claim 15, 
Modified Lopez does not explicitly teach, but Agarwal does teach:
wherein the resource provider computer transmits an instruction to deliver the one or more resources to a delivery service computer, and wherein the delivery service computer sends a message to the resource provider computer indicating that the one or more resources were delivered in response to scanning a QR code. (See at least Agarwal FIG. 9-10, [0053] “In some embodiments, when a package is sent for delivery to a recipient by a vendor, the vendor may 
Further, it would have been obvious, at the time of filing, to combine the online shopping escrow system of modified Lopez with the QR code scanning to trigger payment of Agarwal because Agarwal explicitly teaches [0003] that purchasers are motivated to ensure that the package has been successfully delivered before issuing payment for the delivery. See MPEP 2143.I.G.

Claims 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170185979 (Lopez) and US 20050273405 (Chen) in view of WO 2010017825 (Herzog-Denu).

Claim 13. Lopez in view of Chen teaches: The resource provider computer of claim 9, 
Lopez does not explicitly teach, but Herzog-Denu further teaches:
wherein the acceptance request message is an SMS or an in-application push notification. (See at least Herzog-Denu page 12 lines 1-14.  (emphasis added) “Tools to control these and other actions are: confirmation of every action (for instance by transmission or exchange of electronic messages such as emails, SMS, MMS, etc.).”)
Further, it would have been obvious, at the time of filing, to combine the credit card transaction with hold of modified Lopez with the acceptance prompt to the buyer of Herzog-Denu, because Herzog-Denu 

Claim 19 is rejected for similar reasons.

Claim 20. Lopez in view of Chen teaches: The method of claim 15, 
Lopez does not explicitly teach, but Herzog-Denu does teach:
wherein the acceptance request message is received from the resource provider computer, and wherein the user device sends the acceptance response message to the resource provider computer. (See at least Herzog-Denu page 49 lines 5-6 “The communication system 100 may be a client-server system or may alternatively be a peer-to-peer system.”)
Further, it would have been obvious, at the time of filing, to combine the credit card transaction with hold of modified Lopez with the acceptance prompt to the buyer of Herzog-Denu, because Herzog-Denu teaches (page 3) the motivation of holding funds until a customer has accepted the item. See MPEP 2143.I.G.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2010017825 (Herzog-Denu) page 2 line 21 – page 3 line 10. “the method comprising the steps of: offering a product for sale by a seller at a predetermined price; a predetermined price is the end sale price that may be arrived at by setting a firm price or by bidding for the product or another way that will establish a final sale price; committing to purchase the product by the buyer in an amount equal to a predetermined price; determining if the buyer's account has monies available in an amount greater than or equal to the predetermined price to provide a sufficient currency status or insufficient currency status; if the buyers account has a sufficient currency status, holding monies from the buyer's account in an amount equal to the predetermined price are transferred into a holding account (which, in an embodiment, can be accessed exclusively by a central entity such as a platform operator, but not by buyer and seller, until the transfer of the product is finished; if this transfer of the product is finished successfully, the money may be transferred to the seller; if this transfer of the product is finished unsuccessfully, the money may be transferred back to the buyer) to provide holding account monies; if the buyer's account has insufficient currency status, the transaction is concluded.” Messages are taught at page 12 lines 1-14.  See also Herzog-Denu page 3 line 20-25.  (emphasis added) “requesting the buyer to verify the receipt status of the product for sale within a receipt confirmation response time frame (which, for instance, may be predefined by a control entity), wherein the receipt status may be selected from the group consisting of received/accepted, received/not accepted/final return, received/not accepted/exchange, not received and no response”)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
                                                                                                                                                                                                 /ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 eBAY.com, Amazon.com, Etsy.com, Bricklink.com.